     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 1 of 16 Page ID #:97



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0102
 7        Facsimile: (213) 894-6269
          E-mail:    andrew.brown@usdoj.gov
 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              No. 2:21-cr-00210-MCS-1

13             Plaintiff,                   PLEA AGREEMENT FOR DEFENDANT
                                            CONSTANTIN VORNICU
14                   v.

15   CONSTANTIN VORNICU and
     COSMIN SPIRIDON,
16
               Defendants.
17

18        1.    This constitutes the plea agreement between CONSTANTIN
19   VORNICU (“defendant”), and the United States Attorney’s Office for
20   the Central District of California (the “USAO”) in the above-
21   captioned case.      This agreement is limited to the USAO and cannot
22   bind any other federal, state, local, or foreign prosecuting,
23   enforcement, administrative, or regulatory authorities.
24                             DEFENDANT’S OBLIGATIONS
25        2.    Defendant agrees to:
26              a)     At the earliest opportunity requested by the USAO and
27   provided by the Court, appear and plead guilty to Count One of the
28

                                            1
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 2 of 16 Page ID #:98



 1   information, which charges defendant with Conspiracy to Commit Bank

 2   Fraud, in violation of 18 U.S.C. § 1349.

 3              b)    Not contest facts agreed to in this agreement.

 4              c)    Abide by all agreements regarding sentencing

 5   contained in this agreement.

 6              d)    Appear for all court appearances, surrender as

 7   ordered for service of sentence, obey all conditions of any bond,

 8   and obey any other ongoing court order in this matter.

 9              e)    Not commit any crime; however, offenses that would be

10   excluded for sentencing purposes under United States Sentencing

11   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are

12   not within the scope of this agreement.

13              f)    Be truthful at all times with Pretrial Services, the

14   United States Probation Office, and the Court.

15              g)    Pay the applicable special assessment at or before

16   the time of sentencing unless defendant lacks the ability to pay and

17   prior to sentencing submits a completed financial statement on a

18   form to be provided by the USAO.

19              h)    Not bring a post-conviction collateral attack on the

20   conviction or sentence except a post-conviction collateral attack

21   based on a claim of ineffective assistance of counsel.

22              i)    Not move to withdraw defendant's guilty plea.

23              j)    Not file a notice of appeal, unless the term of

24   imprisonment imposed exceeds fifteen years.

25              k)    Support the government’s request that defendant’s

26   supervised release include the following suspicionless search

27   conditions:

28

                                            2
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 3 of 16 Page ID #:99



 1        Defendant shall submit defendant’s person and any
          property, residence, vehicle, papers, computer, other
 2        electronic communication or data storage devices or media,
          and effects to search and seizure at any time of the day
 3        or night by any law enforcement or probation officer, with
          or without a warrant, and with or without cause.
 4
          If stopped or questioned by a law enforcement officer for
 5        any reason, defendant shall notify that officer that
          defendant is on federal supervised release and subject to
 6        search with or without cause.
 7
                l)    Not contest the forfeiture of the $26,712 seized from
 8
     defendant’s apartment on April 8, 2021.
 9
                               THE USAO’S OBLIGATIONS
10
          3.    The USAO agrees to:
11
                a)    Not contest facts agreed to in this agreement.
12
                b)    At the time of sentencing, move to dismiss the
13
     remaining counts of the information as against defendant.           Defendant
14
     understands, however, that at the time of sentencing the Court may
15
     consider any dismissed charges in determining the applicable
16
     Sentencing Guidelines range, the propriety and extent of any
17
     departure from that range, and the sentence to be imposed.
18
                c)    Except for criminal tax violations (including
19
     conspiracy to commit such violations chargeable under 18 U.S.C.
20
     § 371), not further criminally prosecute defendant for violations of
21
     18 U.S.C. § 1956 based on facts contained in the discovery.
22
     Defendant understands that the USAO is free to criminally prosecute
23
     defendant for any other unlawful past conduct or any unlawful
24
     conduct that occurs after the date of this agreement.          Defendant
25
     agrees that at the time of sentencing the Court may consider the
26
     uncharged conduct in determining the applicable Sentencing
27
     Guidelines range, the propriety and extent of any departure from
28

                                            3
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 4 of 16 Page ID #:100



 1   that range, and the sentence to be imposed after consideration of

 2   the Sentencing Guidelines and all other relevant factors under 18

 3   U.S.C. § 3553(a).

 4                              NATURE OF THE OFFENSE

 5        4.    Defendant understands that for defendant to be guilty of

 6   conspiracy to commit bank fraud, in violation of Title 18, United

 7   States Code, Section 1349, the following must be true:           First,

 8   during the time period alleged in the information there was an

 9   agreement between two or more persons to commit bank fraud; Second,

10   defendant became a member of the conspiracy knowing of its object

11   and intending to help accomplish it.        The elements of bank fraud, in

12   turn, are as follows:     First, defendant knowingly carried out a

13   scheme or plan to obtain money or property from a financial

14   institution by making false statements or promises; Second,

15   defendant knew that the statements or promises were false; Third,

16   the statements or promises were material, that is, they had a

17   natural tendency to influence, or were capable of influencing, a

18   financial institution to part with money or property; Fourth, the

19   defendant acted with the intent to defraud; and Fifth, the financial

20   institution was federally insured.

21                             PENALTIES AND RESTITUION

22        5.    Defendant understands that the statutory maximum sentence

23   that the Court can impose for a violation of Title 18, United States

24   Code, Sections 1349, 1344, is: 30 years imprisonment; a five-year

25   period of supervised release; a fine of $1,000,000, or twice the

26   gross gain or loss, whichever is greatest; and a mandatory special

27   assessment of $100.

28

                                            4
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 5 of 16 Page ID #:101



 1        6.    Defendant understands that supervised release is a period

 2   of time following imprisonment during which defendant will be

 3   subject to various restrictions and requirements.          Defendant

 4   understands that if defendant violates one or more of the conditions

 5   of any supervised release imposed, defendant may be returned to

 6   prison for all or part of the term of supervised release authorized

 7   by statute for the offense that resulted in the term of supervised

 8   release, which could result in defendant serving a total term of

 9   imprisonment greater than the statutory maximum stated above.

10        7.    Defendant understands that, by pleading guilty, defendant

11   may be giving up valuable government benefits and valuable civic

12   rights, such as the right to vote, the right to possess a firearm,

13   the right to hold office, and the right to serve on a jury.

14   Defendant understands that once the court accepts defendant’s guilty

15   plea, it will be a federal felony for defendant to possess a firearm

16   or ammunition.    Defendant understands that the conviction in this

17   case may also subject defendant to various other collateral

18   consequences, including but not limited to revocation of probation,

19   parole, or supervised release in another case and suspension or

20   revocation of a professional license.        Defendant understands that

21   unanticipated collateral consequences will not serve as grounds to

22   withdraw defendant’s guilty plea.

23        8.    Defendant and his counsel have discussed the fact that,

24   and defendant understands that, because defendant is not a United

25   States citizen, the conviction in this case makes it practically

26   inevitable and a virtual certainty that defendant will be removed or

27   deported from the United States.       Defendant may also be denied

28   United States citizenship and admission to the United States in the

                                            5
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 6 of 16 Page ID #:102



 1   future.   Defendant understands that while there may be arguments

 2   that defendant can raise in immigration proceedings to avoid or

 3   delay removal, removal is presumptively mandatory and a virtual

 4   certainty in this case.      Defendant further understands that removal

 5   and immigration consequences are the subject of a separate

 6   proceeding and that no one, including defendant’s attorney or the

 7   Court, can predict to an absolute certainty the effect of

 8   defendant’s conviction on defendant’s immigration status.           Defendant

 9   nevertheless affirms that defendant wants to plead guilty regardless

10   of any immigration consequences that this plea may entail, even if

11   the consequence is automatic removal from the United States.

12        9.    Defendant understands that defendant will be required to

13   pay full restitution to the victims of the offense to which

14   defendant is pleading guilty.       Defendant agrees that, in return for

15   the USAO’s compliance with its obligations under this agreement, the

16   Court may order restitution to persons other than the victims of the

17   offenses to which defendant is pleading guilty and in amounts

18   greater than those alleged in the count to which defendant is

19   pleading guilty.     In particular, defendant agrees that the Court may

20   order restitution to any victim of any of the following for any

21   losses suffered by that victim as a result: (a) any relevant

22   conduct, as defined in U.S.S.G. § 1B1.3, in connection with the

23   offenses to which defendant is pleading guilty; and (b) any counts

24   dismissed and charges not prosecuted pursuant to this agreement as

25   well as all relevant conduct, as defined in U.S.S.G. § 1B1.3, in

26   connection with those counts and charges.

27

28

                                            6
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 7 of 16 Page ID #:103



 1                                   FACTUAL BASIS

 2        10.   Defendant admits that defendant is, in fact, guilty of the

 3   offenses to which defendant is agreeing to plead guilty.           Defendant

 4   and the USAO agree to the statement of facts provided below and

 5   agree that this statement of facts is sufficient to support a plea

 6   of guilty to the charges described in this agreement and to

 7   establish the Sentencing Guidelines factors set forth below but is

 8   not meant to be a complete recitation of all facts relevant to the

 9   underlying criminal conduct or all facts known to either party that

10   relate to that conduct.

11        Beginning in or before 2018, and continuing through April 8,
          2020, there was an agreement between two or more persons to
12
          commit bank fraud. Defendant became a member of that
13        conspiracy knowing of its object and intending to help
          accomplish it. In furtherance of the conspiracy, defendant and
14        his co-conspirators installed “skimming” devices in ATMs that
          recorded the account information of later users of those ATMs.
15        Defendant and his co-conspirators then copied that account
          information onto counterfeit cards, and used them to make ATM
16        withdrawals. The $26,712 in cash seized from defendant’s
17        apartment on April 8, 2021, came from these ATM withdrawals
          using other persons’ account information. As a result of this
18        conspiracy, defendant defrauded federally-insured financial
          institutions including Schools First Federal Credit Union, LBS
19        Financial Credit Union, Union Bank, Comerica Bank, and Wells
          Fargo Bank.
20
                                  SENTENCING FACTORS
21
          11.   Defendant understands that in determining defendant’s
22
     sentence the Court is required to calculate the applicable
23
     Sentencing Guidelines range and to consider that range, possible
24
     departures under the Sentencing Guidelines, and the other sentencing
25
     factors set forth in 18 U.S.C. § 3553(a).         Defendant understands
26
     that the Sentencing Guidelines are advisory only, that defendant
27
     cannot have any expectation of receiving a sentence within the
28

                                            7
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 8 of 16 Page ID #:104



 1   calculated Sentencing Guidelines range, and that after considering

 2   the Sentencing Guidelines and the other § 3553(a) factors, the Court

 3   will be free to exercise its discretion to impose any sentence it

 4   finds appropriate up to the maximum set by statute for the crimes of

 5   conviction.

 6        12.   Defendant and the USAO agree to the following applicable

 7   Sentencing Guidelines factors:

 8        Base Offense Level:             7       U.S.S.G. § 2B1.1(a)(1)

 9   Defendant and the USAO reserve the right to argue that additional

10   specific offense characteristics, adjustments, and departures under

11   the Sentencing Guidelines are appropriate.

12        13.   Defendant understands that there is no agreement as to

13   defendant’s criminal history score or category.

14        14.   Defendant and the USAO reserve the right to argue for a

15   sentence outside the sentencing range established by the Sentencing

16   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

17   (a)(2), (a)(3), (a)(6), and (a)(7).

18                         WAIVER OF CONSTITUTIONAL RIGHTS

19        15.   Defendant understands that by pleading guilty, defendant

20   gives up the following rights:

21              a)    The right to persist in a plea of not guilty.

22              b)    The right to a speedy and public trial by jury.

23              c)    The right to be represented by counsel – and if

24   necessary have the court appoint counsel - at trial.           Defendant

25   understands, however, that, defendant retains the right to be

26   represented by counsel – and if necessary have the court appoint

27   counsel – at every other stage of the proceeding.

28

                                              8
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 9 of 16 Page ID #:105



 1              d)     The right to be presumed innocent and to have the

 2   burden of proof placed on the government to prove defendant guilty

 3   beyond a reasonable doubt.

 4              e)     The right to confront and cross-examine witnesses

 5   against defendant.

 6              f)     The right to testify and to present evidence in

 7   opposition to the charges, including the right to compel the

 8   attendance of witnesses to testify.

 9              g)     The right not to be compelled to testify, and, if

10   defendant chose not to testify or present evidence, to have that

11   choice not be used against defendant.

12              h)     Any and all rights to pursue any affirmative

13   defenses, Fourth Amendment or Fifth Amendment claims, and other

14   pretrial motions that have been filed or could be filed.

15                           LIMITED WAIVER OF DISCOVERY

16        16.   In exchange for the government's obligations under this

17   agreement, defendant gives up any right he may have had to review

18   any additional discovery.

19                         WAIVER OF APPEAL OF CONVICTION

20        17.   Defendant understands that, with the exception of an

21   appeal based on a claim that defendant’s guilty pleas were

22   involuntary, by pleading guilty defendant is waiving and giving up

23   any right to appeal defendant’s convictions on the offenses to which

24   defendant is pleading guilty.

25                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

26        18.   Defendant agrees that, provided the Court imposes a term

27   of imprisonment of no more than fifteen years, defendant gives up

28   the right to appeal all of the following: (a) the procedures and

                                            9
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 10 of 16 Page ID #:106



 1   calculations used to determine and impose any portion of the

 2   sentence; (b) the term of imprisonment imposed by the Court; (c) the

 3   fine imposed by the court, provided it is within the statutory

 4   maximum; (d) the term of probation or supervised release imposed by

 5   the Court, provided it is within the statutory maximum; (e) the

 6   amount and terms of any restitution order, provided it requires

 7   payment of no more than $10,000,000; and (f) the conditions of

 8   probation or supervised release imposed by the Court.

 9         19.   Defendant also gives up any right to bring a post-

10   conviction collateral attack on the convictions or sentence,

11   including any order of restitution, except a post-conviction

12   collateral attack based on a claim of ineffective assistance of

13   counsel, a claim of newly discovered evidence, or an explicitly

14   retroactive change in the applicable Sentencing Guidelines,

15   sentencing statutes, or statutes of conviction.

16         20.   The USAO gives up its right to appeal any portion of the

17   sentence.

18                       RESULT OF WITHDRAWAL OF GUILTY PLEA

19         21.   Defendant agrees that if, after entering a guilty plea

20   pursuant to this agreement, defendant seeks to withdraw and succeeds

21   in withdrawing defendant’s guilty plea on any basis other than a

22   claim and finding that entry into this plea agreement was

23   involuntary, then (a) the USAO will be relieved of all of its

24   obligations under this agreement; and (b) should the USAO choose to

25   pursue any charge that was either dismissed or not filed as a result

26   of this agreement, then (i) any applicable statute of limitations

27   will be tolled between the date of defendant’s signing of this

28   agreement and the filing commencing any such action; and

                                            10
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 11 of 16 Page ID #:107



 1   (ii) defendant waives and gives up all defenses based on the statute

 2   of limitations, any claim of pre-indictment delay, or any speedy

 3   trial claim with respect to any such action, except to the extent

 4   that such defenses existed as of the date of defendant’s signing

 5   this agreement.

 6                           EFFECTIVE DATE OF AGREEMENT

 7         22.   This agreement is effective upon signature and execution

 8   of all required certifications by defendant, defendant’s counsel,

 9   and an Assistant United States Attorney.

10                                BREACH OF AGREEMENT

11         23.   Defendant agrees that if defendant, at any time after the

12   signature of this agreement and execution of all required

13   certifications by defendant, defendant’s counsel, and an Assistant

14   United States Attorney, knowingly violates or fails to perform any

15   of defendant’s obligations under this agreement (“a breach”), the

16   USAO may declare this agreement breached.         All of defendant’s

17   obligations are material, a single breach of this agreement is

18   sufficient for the USAO to declare a breach, and defendant shall not

19   be deemed to have cured a breach without the express agreement of

20   the USAO in writing.      If the USAO declares this agreement breached,

21   and the Court finds such a breach to have occurred, then: (a) if

22   defendant has previously entered a guilty plea pursuant to this

23   agreement, defendant will not be able to withdraw the guilty pleas,

24   (b) the USAO will be relieved of all its obligations under this

25   agreement, and (c) defendant will still be bound by defendant’s

26   obligations under this agreement.

27         24.   Following the Court’s finding of a knowing breach of this

28   agreement by defendant, should the USAO choose to pursue any charge

                                            11
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 12 of 16 Page ID #:108



 1   that was either dismissed or not filed as a result of this

 2   agreement, then:

 3               a)    Defendant agrees that any applicable statute of

 4   limitations is tolled between the date of defendant’s signing of

 5   this agreement and the filing commencing any such action.

 6               b)    Defendant waives and gives up all defenses based on

 7   the statute of limitations, any claim of pre-indictment delay, or

 8   any speedy trial claim with respect to any such action, except to

 9   the extent that such defenses existed as of the date of defendant’s

10   signing this agreement.

11               c)    Defendant agrees that: (i) any statements made by

12   defendant, under oath, at the guilty plea hearing (if such a hearing

13   occurred prior to the breach); (ii) the agreed to factual basis

14   statement in this agreement; and (iii) any evidence derived from

15   such statements, shall be admissible against defendant in any such

16   action against defendant, and defendant waives and gives up any

17   claim under the United States Constitution, any statute, Rule 410 of

18   the Federal Rules of Evidence, Rule 11(f) of the Federal Rules of

19   Criminal Procedure, or any other federal rule, that the statements

20   or any evidence derived from the statements should be suppressed or

21   are inadmissible.

22                     COURT AND PROBATION OFFICE NOT PARTIES

23         25.   Defendant understands that the Court and the United States

24   Probation Office are not parties to this agreement and need not

25   accept any of the USAO’s sentencing recommendations or the parties’

26   agreements to facts or sentencing factors.

27         26.   Defendant understands that both defendant and the USAO are

28   free to: (a) supplement the facts by supplying relevant information

                                            12
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 13 of 16 Page ID #:109



 1   to the United States Probation Office and the Court, (b) correct any

 2   and all factual misstatements relating to the Court’s Sentencing

 3   Guidelines calculations and determination of sentence, and (c) argue

 4   on appeal and collateral review that the Court’s Sentencing

 5   Guidelines calculations and the sentence it chooses to impose are

 6   not error, although each party agrees to maintain its view that the

 7   calculations in the plea agreement are consistent with the facts of

 8   this case.    While this paragraph permits both the USAO and defendant

 9   to submit full and complete factual information to the United States

10   Probation Office and the Court, even if that factual information may

11   be viewed as inconsistent with the facts agreed to in this

12   agreement, this paragraph does not affect defendant’s and the USAO’s

13   obligations not to contest the facts agreed to in this agreement.

14         27.   Defendant understands that even if the Court ignores any

15   sentencing recommendation, finds facts or reaches conclusions

16   different from those agreed to, and/or imposes any sentence up to

17   the maximum established by statute, defendant cannot, for that

18   reason, withdraw defendant’s guilty pleas, and defendant will remain

19   bound to fulfill all defendant’s obligations under this agreement.

20   Defendant understands that no one –- not the prosecutor, defendant’s

21   attorney, or the Court –- can make a binding prediction or promise

22   regarding the sentence defendant will receive, except that it will

23   be within the statutory maximum.

24                             NO ADDITIONAL AGREEMENTS

25         28.   Defendant understands that, except as set forth herein,

26   there are no promises, understandings, or agreements between the

27   USAO and defendant or defendant’s attorney, and that no additional

28

                                            13
     Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 14 of 16 Page ID #:110



 1   promise, understanding, or agreement may be entered into unless in a

 2   writing signed by all parties or on the record in court.

 3                PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

 4        29.   The parties agree that this agreement will be considered
 5   part of the record of defendant's guilty plea hearing as if the
 6   entire agreement had been read into the record of the proceeding.

 7   AGREED AND ACCEPTED
 8   UNITED STATES ATTORNEY'S OFFICE
     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   TRACY L. WILKISON
10 Acting United States Attorney
11
      /s/                                           April 14, 2021
12   ANDREW BROWN                                  Date
     Assistant United States Attorney
13
14
15
          V
     �STANTIN VORNICU                              Date
     efendant
16
17
18
     iWEL fEH/kJ---,,
     Attorney for Defendant
                                                   Date
                                                            :?. Z.a2./


     CONSTANTIN VORNICU
19
                              CERTIFICATION OF DEFENDANT
20
          I have read this agreement in its entirety.          I have had enough
21
     time to review and consider this agreement, and I have carefully and
22
     thoroughly discussed every part of it with my attorney.             I
23
     understand the terms of this agreement, and I voluntarily agree to
24
     those terms.    I have discussed the evidence with my attorney, and my
25
     attorney has advised me of my rights, of possible pretrial motions
26
     that might be filed, of possible defenses that might be asserted
27
     either prior to or at trial, of the sentencing factors set forth in
28
                                            14
Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 15 of 16 Page ID #:111
Case 2:21-cr-00210-MCS Document 37 Filed 06/03/21 Page 16 of 16 Page ID #:112
